DIETRICH, Circuit Judge.
Held for deportation upon a warrant issued, after hearing, by the Secretary of Labor, the appellant, a Chinese national aged forty years, petitioned the court below for a writ of habeas corpus. From an order denying the writ he appeals.
*1017It is now suggested that he was not given a fair hearing by the immigration officials, but there is no intimation in the petition of such a contention, and besides it is without substantial basis in fact.
Appellant first entered the United States from Canada in 1923 upon the presentation of a “Section 6 Certificate” bearing the visa of the American Consul General at Vancouver, British Columbia. The ground upon which the order of deportation was predicated is that the certificate was false and was fraudulently procured.' The only basis for relief alleged in the petition for the writ is, “that there is no evidence in the record showing that the certificate was fraudulently obtained in the year 1923 when petitioner first came to the United States.” But even as meagerly exhibited in appellant’s brief, the evidence is ample to support the findings of the immigration officers; and, when we delve into the record, it turns out to he so overwhelming that we think nd debatable question is presented.
Affirmed.